The facts, as alleged in the petition for mandamus, were as follows:
« — That on December 9, 1895, relator *14was placed on trial ior tlie crime oí murder; that during the process of impaneling a jury the regular panel of jurors became exhausted by the challenges of the parties, before a jury was obtained; that thereupon the names of certain jurors, drhwn and summoned by virtue of an order made December 4, 1893, which, after reciting that a petit jury had been drawn for the then term of court, but it appeared to the court that additional jurors were necessary at said term, directed that thirty four good and lawful men be drawn in the manner prescribed by law from the several lists of persons returned as petit jurors from five designated townships of the comity, who should be summoned to appear on December 10,1895.
6 — That respondent objected to the calling of said jurors, because not drawn and summoned under any law of this state authorizing the drawing and summoning of jurors for the trial of the case, and filed a challenge to the array for said reason; that said challenge was overruled, and the trial proceeded with said jurors forming a part of the jury in the case; that respondent was convicted of manslaughter, and moved in arrest of judgment for the reason stated, which motion was overruled.